Plaintiff in error, Roy Austin, who was convicted of grand larceny, seeks to set aside this conviction solely because he was not furnished the services of an official stenographer to report all the testimony at the trial.
The bill of exceptions recites that upon the calling of the case for trial on the day on which it had been regularly set for trial the defendant objected to being put to trial on that day for the reason that “Written application was made by the counsel for the defendant for an official stenographer to report the evidence and proceedings in said trial. No official stenographer being available, the court ordered the defendant to proceed to trial without said sten*17ographer, to which objection was made and exception noted. The court directed counsel to take full notes of the evidence and stated that he would do likewise, as it wras impossible to get a stenographer and numerous cases were ready for trial.”
Mr. Hozvard D. Burnett, for plaintiff in error.
Mr. Simon Ross, Jr., for defendant in error.
It does not appear that counsel for defendant had made any effort prior to the actual time of trial to arrange for an official stenographer, or, finding all of the official stenographers engaged in other cases at that time, to provide for an outside stenographer. Nor is it claimed that the verdict was against the weight of the evidence, or that defendant was not proved guilty beyond a reasonable doubt or that any manifest injury has resulted to defendant by reason of his not being able to have an official stenographer.
Defendant claims that Section 1548, General Code, makes it the mandatory duty of the trial judge to furnish him an official stenographer upon his request or to continue the case, and that the failure to do so constitutes reversible error. We do not so regard it.
Finding no error in the record, judgment is affirmed.

Judgment affirmed.